OPINION
By THE COURT:
Submitted on motion of appellant for an order allowing her temporary alimony and expenses during the pendency of her appeal.
In Sciacca v. Sciacca, 69 Abs 513, we hold that under §8003 GC, now *586§3105.14 R. C., we have the authority even where a divorce has been denied the appellant in the trial court to make an award oí expense money to appellant pending the appeal.
See also Sinclair v. Sinclair, 57 O. O. 350.
Support allowance to the wife is based either upon a showing of necessity existent while the marital relation subsists and pending an adjudication in a divorce or alimony action or in favor of the wife, if the successful party, who has established a ground for the allowance under the statute, upon the issuance of a decree of divorce.
In this case as the record now stands the appellant is divorced from the appellee upon the finding of her aggression. There is a presumption that this decree is valid. So that, defendant is not at this time the wife of the plaintiff. In this situation we doubt if the statute contemplates an award of support money pendente lite to the appellant. If it appear that appellant should be awarded alimony or further support money it will be determined on final disposition of this appeal and proper award provided.
However, the matter of expense money is on a somewhat different basis and we have allowed it in the Sciacca case, supra. The defendant is entitled to expense money for the services of her attorney during her appeal.
The motion for support money and alimony for plaintiff will, at this time, be denied, but her expenses will be allowed in the amount of $150.00 to be paid to the Clerk of Courts within 10 days after the journalizing of the ruling on this motion.
MILLER, PJ, HORNBECK, J, concur.
WISEMAN, J, not participating.